Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 7, 2017                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

  154680                                                                                               Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano
            Plaintiff-Appellee,                                                                       Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  v                                                                 SC: 154680                                        Justices
                                                                    COA: 334003
                                                                    Allegan CC: 15-019249-FC
  KEVIN SCOTT VANRHEE,
             Defendant-Appellant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the September 8, 2016
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

         MARKMAN, C.J. (concurring)

          For the reasons set forth in my concurring statement in People v Keefe, 498 Mich.
962 (2015), I believe the trial court erred by accepting a plea agreement between
  defendant and the prosecutor that purported to allow the court to impose a minimum
  sentence below the 25-year mandatory minimum sentence for a first-degree criminal
  sexual conduct conviction “committed by an individual 17 years of age or older against
  an individual less than 13 years of age . . . .” MCL 750.520b(2)(b). I continue to believe
  that a “plea bargain cannot be allowed to supersede the Legislature’s determination that a
  particular criminal offense is punishable by a mandatory minimum sentence.” Keefe, 498
Mich. at 965. Because MCL 750.520b(2)(b) provides for a mandatory minimum sentence
  of 25 years for the crime to which defendant pleaded guilty, the trial court did not possess
  the discretion to impose a minimum sentence less than 25 years, and the trial court erred
  by concluding that the parties’ plea agreement provided it that discretion. See
  MCL 769.34(2)(a) (“If a statute mandates a minimum sentence for an individual
  sentenced to the jurisdiction of the department of corrections, the court shall impose
  sentence in accordance with that statute.”) (emphasis added). However, since the trial
  court, albeit in an exercise of judicial discretion, decided that there were “substantial and
  compelling” reasons to depart upwardly from the guidelines to sentence defendant to a
  25-year minimum sentence, defendant ultimately received the sentence required by
  MCL 750.520b(2)(b). Accordingly, the trial court’s error here was harmless and I concur
  with the Court’s order denying leave to appeal.



                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 7, 2017
           p0404
                                                                               Clerk